The Court
(Thruston, J., absent,)
was of opinion, that it was only necessary for the defendant in his justification, to prove those facts which gave the battalion court of inquiry jurisdiction, and w'hieh showed that the tribunal was regularly constituted; and that having shown this, the acts of that court were to be presumed to be correct, and that it was not competent for the plaintiff to show their irregularity.
The Court also decided that an alien was not liable to militia duty, and that the naturalization of Charles Slade, the plaintiff’s father, could not be proved by parol.
Verdict for plaintiff, $56.